Atkinson, J.
Under existing laws of Georgia, shares of stock in those-domestic corporations, such as banks, whose property is required by law to be returned for taxation by the president thereof, are not taxable in the hands of the shareholder. Georgia R. Co. v. Wright, 125 Ga. 589 (54 S. E. 52). It follows that a corporation whose principal office is in the City of Atlanta is not liable to the City of Atlanta for taxes on shares of capital stock which'it holds in other domestic banks.

Judgment affirmed,.


All the Justices concur.